DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	The Election filed March 28, 2022, in response to the Office Action of January 28, 2022, is acknowledged and has been entered. Applicants elected without traverse Group I and the species of breast cancer and method NOT further comprising bringing the sample into contact with an antibody or polypeptide which specifically binds to a cathepsin B polypeptide and measuring the presence or level of cathepsin B. Claims 1-16 are pending. Claims 12-16 have been withdrawn from further consideration by the examiner under 35 CFR 1.142(b) as being drawn to non-elected inventions. Claims 5-7 are withdrawn as being drawn to non-elected species. Claims 1-4 and 8-11 are currently under prosecution as drawn to the elected species.

Specification
2.	The specification is objected to. The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. Examiner suggests a title relevant to the claimed invention of a method of diagnosing cancer by BAG2 detection.



Claim Objections
3.	Claim 3 is objected to because of the following informalities:  Claim 3 has a typo containing two consecutive commas in the phrase: “wherein the BAG2 is soluble in blood, , serum, plasma”.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


4.	Claims 1-4, 8-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature/ a natural phenomenon) without significantly more. The claim(s) recite(s) contacting a sample isolated from an individual with an antibody or polypeptide that binds to BAG2 polypeptide, measuring the presence or level of BAG2 in the sample, and comparing to a control. Thus, the claims are directed to the judicial exception of naturally occurring levels or presence of BAG2 protein. This judicial exception is not integrated into a practical application because the claims recite only the detection or observation of a naturally occurring phenomenon/law of nature, which is data gathering to observe the naturally occurring phenomenon/law of nature without applying the data to a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims recite use of routine laboratory procedures to detect and observe naturally occurring levels of BAG2 protein. The steps of contacting BAG2 with an antibody and measuring the presence or level of the BAG2 polypeptide are considered known, routine steps and are typically taken by those in the field to perform testing of a sample and are not elements that are sufficient to amount to significantly more than the judicial exception. For example, Wang et al (British Journal of Pharmacology, 2008, 155:655-660); Zhao et al (PNAS, August 2017, E7803-E7811), Arndt et al (Molecular Biology of the Cell, 2005, 16:5891-5900), Yue et al (eLife, 2015, 4:e08401); and Asperger et al (Cancer Investigation, 2011, 29:272-281) teach and demonstrate practicing routine antibody detection of BAG2 protein to measure levels or presence, including using commercially available antibodies (see Wang et al p. 656, “Western blot analysis”; see Asperger et al p. 274, col. 2, “Western blot analysis”; and see Yue et al “Western blot assays” on p. 17).  Routine data gathering in order to observe a natural phenomenon/ natural principle does not add a meaningful limitation to the method as it would be routinely used by those of ordinary skill in the art in order to observe the natural phenomenon/ natural principle, and it fails to narrow the scope of the claims such that others are not foreclosed from using the law of nature/natural phenomenon. Methods of detecting natural phenomenon preempt all practical uses of it as others must use/detect the natural phenomenon to apply it to any other correlations, diagnosis, prognosis, therapeutic response, monitoring, etc. 
To obviate the rejection, there must be at least one additional element or physical step that applies, relies on, or uses the natural principle so that the claim amounts to significantly more than the judicial exception itself. The claimed method currently fails to provide a practical application of the judicial exception and fails to add any elements that amount to significantly more than the judicial exception.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	Claims 1-4 and 8-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a WRITTEN DESCRIPTION rejection.
The claims are drawn to a method of diagnosing cancer, the method comprising: bringing a sample isolated from an individual into contact with an antibody, a polypeptide or a combination thereof, which specifically binds to a BAG2 polypeptide or a fragment thereof;
measuring the presence or level of BAG2 in the sample from a complex formed by coming into contact with the antibody, the polypeptide, or the combination thereof, which specifically binds to the BAG2 polypeptide or the fragment thereof; and
comparing the presence or level of BAG2 measured from the sample with a BAG2 level measured from a control group.
Thus, the claims identify the polypeptide by function only, where the function is to specifically bind to a BAG2 polypeptide or a fragment thereof. No polypeptide structure is recited.
The instant specification discloses: 
[0022] The term “antibody” refers to a specific immunoglobulin directed against an antigenic site. The antibody refers to a polypeptide or a combination of polypeptides, which specifically binds to BAG2 and pro-cathepsin B, respectively, and a protein encoded by BAG2 or pro-cathepsin B gene may be obtained by cloning the BAG2 or pro-cathepsin B gene into an expression vector, and an antibody specific to each protein may be prepared from the produced BAG2 or pro-cathepsin B protein using a common method in the art. The antibody includes a polyclonal antibody, a monoclonal antibody, or a recombinant antibody (e.g., ScFv fragment, diabody, single-chain antibody, etc.). All immunoglobulin antibodies are included. The antibody includes not only a complete form having two full-length light chains and two full-length heavy chains, but also functional fragments of antibody molecules having an antigen-binding function due to having a specific antigen-binding site (binding domain) directed against an antigenic site, although the antibody does not have a complete intact antibody structure having two light chains and two heavy chains.

Thus, the instant specification describes only an antibody as a type of polypeptide specifically binding BAG2 as claimed. The specification fails to disclose any other structural sequence required of “a polypeptide” to possess the function of specifically binding BAG2 and detecting the presence of or measuring levels of BAG2. 
To provide adequate written description and evidence of possession of the claimed polypeptide genus required to practice the claimed invention, the instant specification can structurally describe representative polypeptides that function to bind specifically bind BAG2., or describe structural features common to the members of the genus, which features constitute a substantial portion of the genus. Alternatively, the specification can show that the claimed invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics (see University of California v. Eli Lilly and Co., 119 F.3d 1559, 43 USPQ2d 1398 (Fed. Cir. 1997) and Enzo Biochem, Inc. V. Gen-Probe Inc.).  A disclosure that does not adequately describe a product itself logically cannot adequately describe a method of using that product.  
Although Applicants may argue that it is possible to screen for polypeptides that bind BAG2 and function as claimed, the court found in (Rochester v. Searle, 358 F.3d 916, Fed Cir., 2004) that screening assays are not sufficient to provide adequate written description for an invention because they are merely a wish or plan for obtaining the claimed chemical invention. “As we held in Lilly, “[a]n adequate written description of a DNA … ‘requires a precise definition, such as by structure, formula, chemical name, or physical properties,’ not a mere wish or plan for obtaining the claimed chemical invention.” 119 F.3d at 1566 (quoting Fiers, 984 F.2d at 1171). For reasons stated above, that requirement applies just as well to non-DNA (or RNA) chemical inventions.” Knowledge of screening methods provides no information about the structure of any future polypeptides yet to be discovered that may function as claimed. The BAG2 antigen provides no information about the structure of a polypeptide that binds to it.
In this case, the only factor present in the claims is a recitation of the polypeptide function: “specifically binding BAG2.”  The instant specification fails to describe structural features common to the members of the genus, which features constitute a substantial portion of the genus because the instant specification fails to disclose a single exemplary polypeptide sequence that functions as claimed. A definition by function does not suffice to define the genus because it is only an indication of what the polypeptide does, rather than what it is. The specification fails to provide any structural features coupled to the claimed functional characteristics. The instant specification fails to describe a representative number of polypeptide sequences for the genus of polypeptides that function as claimed. Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the claimed genus required to perform the claimed method.
Given the lack of representative examples to support the full scope of the claimed polypeptides used in the claimed method, and lack of reasonable structure-function correlation with regard to the unknown sequences in the polypeptides that provide BAG2-binding function for detecting and measuring BAG2, the present claims lack adequate written description. Thus, the specification does not provide an adequate written description of polypeptides that bind BAG2 that is required to practice the claimed invention.  Since the specification fails to adequately describe the product to which the claimed method uses, it also fails to adequately describe the method.
Examiner suggestion: Delete the phrase “a polypeptide or a combination thereof” from claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claim(s) 1 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Asperger et al (Cancer Investigation, 2011, 29:272-281).
Asperger et al teach a method comprising:
(a) bringing a glioma sample isolated from an individual into contact with an antibody that binds to BAG2 polypeptide;
(b) measuring the presence or level of BAG2 polypeptide in the sample from a complex formed with the BAG2 antibody by Western blot; and
(c) comparing the presence or level to a BAG2 level measured from a control group (p. 274, “Western blot analysis,” Figure 4).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-4 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2014/0026234, Lisanti et al, published January 2014, in view of Yue et al (eLife, 2015, 4:e08401); Asperger et al (Cancer Investigation, 2011, 29:272-281); Sanz et al (Clinical Experimental Metastasis, 2007, 24:673-683) (as evidenced by National Library of Medicine, SwissProt ID O95816, printed May 2022); and Arndt et al (Molecular Biology of the Cell, 2005, 16:5891-5900).
Lisanti et al teach a method of diagnosing cancer comprising:
(a) detecting and measuring the presence and levels of BAG2 protein in biological samples isolated from patients; and
(b) comparing the levels measured in the patients to control groups to determine that increased levels of BAG2 protein indicate the presence of cancer or breast cancer ([7-10]; [12]; [25]; [27]; [29-39]; [49]; Table 3; Table 4; [77-78]; claims 5, 7, and 8); wherein the biological sample is tissue, blood, serum, plasma, or cells from a breast tissue ([36]).
Lisanti et al demonstrate that BAG2 gene and protein expression is increased in breast cancer patients having recurrence or metastasis and teach detecting expression in triple negative (TN) breast cancers ([24]; Table 4; [77-78]).
Lisanti et al do not teach the BAG2 protein was measured by contacting the biological sample with an antibody such as in a Western blot, or that the BAG2 comprises instant SEQ ID NO:1.
Yue et al teach and demonstrate successful antibody detection of BAG2 protein in samples utilizing commercially available BAG2 antibodies in Western blot (p. 17-18). Yue et al teach BAG2 expression is increased in many types of cancers including breast cancer compared normal controls (p. 12; Figure 7A); BAG2 overexpression is associated with worse relapse free survival prognosis for breast cancer (Figure 7D); and BAG2 expression promotes tumor growth, metastasis and chemoresistance (abstract; p. 5-12).
Asperger et al demonstrate successfully detecting the presence of and measuring levels of BAG2 protein in biological samples utilizing an antibody and Western blot assay, including contacting commercially available BAG2 antibodies with the samples for BAG2 detection (p. 274, col. 1, “Western Blot analysis”, Figure 4).
Sanz et al demonstrate measuring BAG2 protein level in patient tissue samples and determined BAG2 protein is present and overexpressed in breast cancer metastasizing to the lung (Table 2; p. 678, col. 1; p. 680, col. 2 to p. 681, col. 1; Figure 5). Sanz et al teach BAG2 protein is represented by SwissProt ID O95816 (Table 2) which is 100% identical to instant SEQ ID NO:1 (see sequence alignment below).
Arndt et al demonstrate making BAG2 antibodies against BAG2 sequence MAQAKINAKANEGRFC comprised by instant SEQ ID NO:1 (in bold font in the sequence alignment below), and disclose the sequence of BAG2 in Figure 2B.  Arndt et al teach utilizing the antibodies to detect and measure levels of BAG2 in cell samples (p. 5892, col. 1; Figures 2-6).

RESULT 1
BAG2_HUMAN
ID   BAG2_HUMAN              Reviewed;         211 AA.
AC   O95816; B4DXE2; Q08AS9; Q6FID0;
DT   11-JAN-2001, integrated into UniProtKB/Swiss-Prot.
DT   01-MAY-1999, sequence version 1.
DT   23-FEB-2022, entry version 187.
DE   RecName: Full=BAG family molecular chaperone regulator 2;
DE            Short=BAG-2;
DE   AltName: Full=Bcl-2-associated athanogene 2;
GN   Name=BAG2;
OS   Homo sapiens (Human).
OC   Eukaryota; Metazoa; Chordata; Craniata; Vertebrata; Euteleostomi; Mammalia;
OC   Eutheria; Euarchontoglires; Primates; Haplorrhini; Catarrhini; Hominidae;
OC   Homo.
OX   NCBI_TaxID=9606;
  Query Match             100.0%;  Score 1039;  DB 1;  Length 211;
  Best Local Similarity   100.0%;  
  Matches  211;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MAQAKINAKANEGRFCRSSSMADRSSRLLESLDQLELRVEALREAATAVEQEKEILLEMI 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MAQAKINAKANEGRFCRSSSMADRSSRLLESLDQLELRVEALREAATAVEQEKEILLEMI 60

Qy         61 HSIQNSQDMRQISDGEREELNLTANRLMGRTLTVEVSVETIRNPQQQESLKHATRIIDEV120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 HSIQNSQDMRQISDGEREELNLTANRLMGRTLTVEVSVETIRNPQQQESLKHATRIIDEV120

Qy        121 VNKFLDDLGNAKSHLMSLYSACSSEVPHGPVDQKFQSIVIGCALEDQKKIKRRLETLLRN180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 VNKFLDDLGNAKSHLMSLYSACSSEVPHGPVDQKFQSIVIGCALEDQKKIKRRLETLLRN180

Qy        181 IENSDKAIKLLEHSKGAGSKTLQQNAESRFN 211
              |||||||||||||||||||||||||||||||
Db        181 IENSDKAIKLLEHSKGAGSKTLQQNAESRFN 211



It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to utilize antibodies, such as in Western blot, to detect and measure levels of BAG2 in the method of Lisanti et al. One would have been motivated to and have a reasonable expectation of success to given: (1) Lisanti et al explicitly teach and suggest measuring levels of BAG2 protein in patient biological samples and comparing to controls for cancer diagnosis; (2) Yue et al teach BAG2 expression is increased in many types of cancers including breast cancer compared to normal controls, and BAG2 expression promotes tumor growth, metastasis and chemoresistance; and (3) Yue et al and Asperger et al teach and demonstrate BAG2 protein can be successfully detected and measured utilizing commercially available BAG2 antibodies in Western blot.
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to detect BAG2 comprising instant SEQ ID NO:1 in the method of Lisanti et al. One would have been motivated to and have a reasonable expectation of success to given: (1) Lisanti et al explicitly teach and suggest measuring levels of BAG2 protein in patient biological samples and comparing to controls, and diagnosing cancer when BAG2 is overexpressed; (2) Sanz et al teach and demonstrate BAG2 protein detected as overexpressed in breast cancer metastasizing to the lung is represented by instant SEQ ID NO:1; and (3) Arndt et al demonstrate successfully making BAG2 antibodies against BAG2 sequence MAQAKINAKANEGRFC comprised by instant SEQ ID NO:1 and successfully demonstrate utilizing the antibodies to detect and measure levels of BAG2 in cell samples.
The references do not specifically teach that BAG2 is soluble in blood, serum, plasma or a combination thereof (claim 3). However, the claimed BAG2 protein appears to be the same as the prior art BAG2 protein detected in the method, absent a showing of unobvious differences.  The office does not have the facilities and resources to provide the factual evidence needed in order to establish that the product of the prior art does not possess the same functional characteristics of the claimed product.  In the absence of evidence to the contrary, the burden is on the applicant to prove that the claimed product is different from those taught by the prior art and to establish patentable differences.  See In re Best 562F.2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ 2d 1922 (PTO Bd. Pat. App. & Int. 1989).

8.	Conclusion: No claim is allowed.

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA B GODDARD whose telephone number is (571)272-8788. The examiner can normally be reached Mon-Fri, 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Laura B Goddard/Primary Examiner, Art Unit 1642